Citation Nr: 1549640	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for degenerative changes of the left knee, status post patella dislocation and surgical repair.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied an evaluation in excess of 10 percent for left knee degenerative changes, status post patella dislocation and surgical repair.

The Veteran was scheduled for a video teleconference hearing before the Board in February 2012.  He withdrew his request in January 2012.  VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).

The May 2012 Board decision denied the Veteran's request for a rating in excess of 10 percent for the service-connected degenerative changes of the left knee, status post patella dislocation and surgical repair and remanded the Veteran's claim for TDIU for further development and examination.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and a joint motion for partial remand was entered in November 2012.  In the joint motion, the Court instructed the Board to specifically adjudicate the issue of whether referral for an extra-schedular rating is warranted and provided adequate reasons and bases.  Additionally, the Board needed to re-address the issue of TDIU on remand as it is intertwined with the extra-schedular consideration of the left knee.  

Following the Court's joint motion for remand, the Board remanded this matter once again in May 2013 for further development and examination.

The issue of entitlement to a total rating based on unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's degenerative changes of the left knee, status post patella dislocation and surgical repair, has not resulted in knee flexion limited to 45 degrees and/or knee extension limited to 10 degrees.

2.  The Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's degenerative changes of the left knee, status post patella dislocation and surgical repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

2.  The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.

Increased Rating for Left Knee

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

At the outset, the Board points out that service connection was granted and separate ratings were established for left knee lateral instability, left knee genu recurvatum, and left knee scar.  See rating decision dated October 2011.  The Veteran did not initiate an appeal to those actions.   As such, rating criteria with respect to those matters will not be discussed in the current claim of entitlement to an increased rating for degenerative changes of the left knee, status post patella dislocation.

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh). See 38 C.F.R. § 4.71a, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Degenerative arthritis, established by x-ray findings, is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59(f).

The January 2008 VA examination indicated the Veteran's range of motion of the left knee was zero degrees extension and 140 degrees of flexion with moderate crepitus.  

Another VA examination was performed in November 2010.  At the time of the examination, the Veteran's left knee range of motion had 130 degrees of flexion with pain at 130 degrees and 0 degrees of extension.

Further, the July 2012 VA examination range of motion testing indicated the Veteran had 115 degrees of flexion with painful motion at 115 degrees and zero degrees of extension.  

The objective medical evidence of record indicates the Veteran has had normal extension range of motion in his left knee for the period at issue.  Furthermore, the Veteran's flexion is limited to 115 degrees in the July 2012 examination.  The loss of range of motion supports a noncompensable rating under Diagnostic Code 5260.

The objective medical evidence of record fails to support the assignment of a rating greater than 10 percent for the left knee.  While there is evidence of painful limitation of motion, the Veteran has not demonstrated flexion limited to 45 degrees and knee extension limited to 10 degrees much less flexion limited to 30 degrees or extension limited to 15 degrees.  The assignment of a higher (20 percent) rating or separate compensable ratings is not warranted.  

In so deciding, the Board has given full consideration to the Veteran's complaints of pain, pain on motion, and functional loss.  VA must apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (additionally indicating that, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability).  Here, though, even with consideration of all relevant functional factors, it is clear that the Veteran's knee motion was not limited to 30 degrees of flexion or 15 degrees of extension.  While there is no disputing the Veteran had pain during the range-of-motion testing, the examiner doing the testing observed that the pain occurred at the terminal or endpoint of the motion.  This examiner also found that the Veteran had good strength.  Therefore, the Board cannot conclude that his loss of motion of his left knee most nearly approximated flexion limited to 30 degrees or extension limited to 15 degrees, which would warrant a 20 percent rating, or flexion limited to 15 degrees and extension limited to 15 degrees, which could trigger the assignment of separate compensable ratings.

When evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (so 0-percent disabling) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion. The presently assigned 10 percent is based on the application of Lichtenfels.

Similarly, it is clear that the Veteran did not have ankylosis of his left knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned examination and treatment records clearly show that the Veteran retained an active range of motion of the left knee.   Consequently, it cannot be said that he had ankylosis of the knee so as to have warranted a higher rating, including under DC 5256.

The Board has considered the medical evidence of record, including the January 2008, November 2010 and July 2012 VA examinations regarding the Veteran's functional loss and pain and acknowledges the Veteran's belief that his left knee disorder warrants an increased rating.  The Veteran is competent to report that he experiences limits such as sitting, standing and walking due to intense pain.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the Veteran is not competent to identify the specific level of the disability on appeal based on the Diagnostic Code and functional loss.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The objective medical evidence indicates the Veteran has been unemployed.  Specifically, the January 2008 VA examiner indicated the Veteran had been unemployed for the last year but was not limited in his daily activities by his left knee patellar dislocation.  Additionally, the Veteran reported to the November 2010 examiner that he is no longer able to work as an electrician, which he was employed as for seventeen years.  However, there is no evidence of record to suggest that the Veteran's scheduler evaluation does not contemplate his level of disability and symptomatology.  Because the Board finds the schedular evaluation contemplates the Veteran's level of disability and symptomatology adequately, an evaluation of factors regarding an exceptional disability picture, such as interference with employment, is not reached.  The Board notes that such evidence is considered in the Veteran's pending claim for TDIU.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.
Also considered by the Board is whether the collective effect of his other service-connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has additional service-connected disabilities of residuals of status post deep venous thrombosis in the left lower extremity, degenerative changes status post patella dislocation and surgical repair in bilateral knees, right knee lateral instability, genu recurvatum in the left knee and a scar on the left knee.  The record shows that he is properly compensated for all of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service-connected disabilities that makes the schedular standards inadequate.

TDIU

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for residuals of status post deep venous thrombosis rated as 40 percent, left knee lateral instability rated as 20 percent, right knee lateral instability rated as 10 percent, degenerative joint disease in the right knee rated as 10 percent, genu recurvatum in the left knee rated as 10 percent, a scar on the left knee rated as noncompensable and degenerative changes in the left knee which was increased to 20 percent.  The total combined evaluation of disability rating is 80 percent.  He thereby meets the requirements of 4.16(a).

The Veteran's VA Form 21-8940 dated November 2011 indicated he last worked full-time in January 2007 as an electrician but became too disabled to work in January 2008.  He further indicated he completed up to one year of college education and had no additional specialized training.

The November 2010 VA examiner found the Veteran's effect of his left knee disability is he cannot work as an electrician and he is unable to crawl or go up and down ladders and run.  Moreover, he can only walk at most one block at a time and is a moderate fall risk.  The July 2012 VA examiner documented the Veteran's left knee has a functional impact on his ability to work because he cannot do prolonged standing or walking as well as no prolonged kneeling or squatting.  The Veteran cannot climb ladders and has difficulty climbing stairs.  Moreover, he is a moderate risk for falls.  Similarly, the VA examiner indicated the Veteran cannot do prolonged standing, sitting, kneeling squatting or running due to the Veteran's left knee and scar.

A letter from T.F., the owner and operator of Pro-Floor indicated he worked with the Veteran when he was in need and hired him temporarily.  The Veteran was an extremely hard worker.  However, T.F. indicated the last couple times the Veteran helped him it was apparent that he was physically deteriorating.  His knee would swell up by the second day of working and he was hiding a limp.  His work was as low impact as possible but with floor installation, the Veteran's ability to help was more limited.

The record also reflects that the Veteran was found disabled by the Social Security Administration (SSA) as of April 23, 2008 based on the following impairments: status- post myocardial infarction with chronic venous insufficiency, three-vessel artery disease, triple bypass surgery, hypertension, diabetes, atherosclerosis and spondylolisthesis of the lumbar spine and degeneration of the right knee and left knee as well as alcohol induced mood disorder and depressive disorder.  While this is some evidence favorable to the Veteran's claim for a TDIU, SSA findings are not binding or controlling on VA.  Collier v. Derwinski, 1 Vet. App. 413, 417   (1991) (finding that while SSA's factual determinations are probative, their ultimate conclusions are neither binding nor controlling upon VA).

Full consideration has been given to the November 2010 and July 2012 VA examiner's opinions as well as the letter from T.F. and the Veteran's receipt of SSA disability benefits.  The evidence of record clearly shows the Veteran's disabilities cause him pain and difficulty functioning as he has been unemployed since January 2008.  Moreover, based on the Veteran's little formal education, with no additional training and an inability to perform his prior work as an electrician, the Board is unaware of the type of sedentary employment that would be available to the Veteran.

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities prevent him from securing gainful employment.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative changes of the left knee, status post patella dislocation and surgical repair, is denied.

Entitlement to a TDIU is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


